  Case: 1:20-cv-00140-NCC Doc. #: 6 Filed: 08/25/20 Page: 1 of 9 PageID #: 30



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

JACKIE K. PAYNE, JR.,                              )
                                                   )
               Plaintiff,                          )
                                                   )
       V.                                          )            No. 1:20-cv-00140-NCC
                                                   )
KENNETT, CITY OF, et al.,                          )
                                                   )
                Defendants.                        )

                                 MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Jackie K. Payne, Jr. for leave

to commence this civil action without prepayment of the required filing fee. (Docket No. 2).

Having reviewed the motion and the financial information submitted in support, the Court has

determined that plaintiff lacks sufficient funds to pay the entire filing fee, and will assess an initial

partial filing fee of $31.25. See 28 U.S.C. § 1915(b)(l). Additionally, the Court will dismiss the

claims against the City of Kennett and Dunklin County. However, the Court will direct the Clerk

of Court to issue process on defendant James Skinner in his individual capacity.

                                       28 u.s.c. § 1915(b)(l)

        Pursuant to 28 U.S. C. § 19 l 5(b)( 1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner's account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month's income credited to the prisoner's account. 28
  Case: 1:20-cv-00140-NCC Doc. #: 6 Filed: 08/25/20 Page: 2 of 9 PageID #: 31



U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of the Court each time the amount in the prisoner's account exceeds $10.00,

until the filing fee is fully paid. Id.

        In support of his motion for leave to proceed in forma pauperis, plaintiff submitted a copy

of his certified inmate account statement. (Docket No. 4). The account statement shows an average

monthly deposit of$156.25. The Court will therefore assess an initial partial filing fee of$31.25,

which is 20 percent of plaintiffs average monthly deposit.

                                   Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a "mere possibility of misconduct." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

"A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must "accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements." Barton v. Taber, 820

F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73

(8th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is not

required to "accept as true any legal conclusion couched as a factual allegation").

        When reviewing a pro se complaint under § 1915(e )(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"



                                                  2
  Case: 1:20-cv-00140-NCC Doc. #: 6 Filed: 08/25/20 Page: 3 of 9 PageID #: 32



means that if the essence of an allegation is discernible, the district court should construe the

plaintiffs complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Pe tray, 795 F .3d 777, 787 (8th Cir. 2015). However, even prose complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th

Cir. 2004) (stating that federal courts are not required to "assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint"). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff is a self-represented litigant who is currently incarcerated at the Pemiscot County

Jail in Caruthersville, Missouri. He brings this civil action pursuant to 42 U.S.C. § 1983. His

complaint names the City of Kennett, Dunklin County, and Officer James Skinner as defendants.

Officer Skinner is named in his individual capacity only. (Docket No. 1 at 2).

       In the "Statement of Claim," plaintiff states that on November 8, 2019, at around 9:00 p.m.,

he was the passenger in a vehicle traveling east on U.S. Route 412 from Kennett to Hayti. (Docket

No. 1 at 5). Officer Skinner, of the Kennett Police Department, pulled the vehicle over. Officer

Skinner came to the "back passenger window" to ask plaintiff his name. Plaintiff responded by

saying that he was not the driver. Officer Skinner then asked for identification from the driver and

the front seat passenger.

       At this point, Officer Skinner asked plaintiff to exit the vehicle and stand by the hood of

Skinner's car. Plaintiff asked to sit inside the car because it was cold. Officer Skinner said yes, and



                                                  3
  Case: 1:20-cv-00140-NCC Doc. #: 6 Filed: 08/25/20 Page: 4 of 9 PageID #: 33



again asked plaintiff his name. Plaintiff "gave him a fake name" and sat in the passenger seat of

Officer Skinner's vehicle while Skinner called in the names.

         While waiting for Officer Skinner to call in the names, three to five other police officers

arrived on scene. One of the officers came over to where plaintiff was sitting, "placed his cell

phone by [plaintiffs] face[,] and said 'yeah that's him."' (Docket No. 1 at 5-6). Officer Skinner

then "pulled [plaintiff] out [of] the vehicle and started punching [him]." (Docket No. 1 at 6). As

he punched plaintiff, Officer Skinner yelled "stop resisting," even though plaintiff never resisted.

During this incident, plaintiff was also kicked in the back and tasered. As a result, plaintiff states

that he suffered a head injury, back and arm pain, memory loss, and emotional distress. (Docket

No. 1at4).

         Plaintiff alleges that Officer Skinner assaulted him. (Docket No. 1 at 3). He further claims

that Dunklin County has over fifty "lawsuits of outrageous conduct." (Docket No. 1 at 4). Plaintiff

seeks to have his "false cases" dropped, as well as $500,000 in damages. (Docket No. 1 at 6). In a

supplement to the complaint, however, plaintiff clarifies that he is not asking the Court to overturn

any conviction, but rather to "rule or enter processing on the defendants." 1 (Docket No. 5 at 1).

                                                      Discussion

         Plaintiff is a self-represented litigant who brings this civil action pursuant to 42 U.S.C. §

1983, alleging excessive force at the time of his arrest. For the reasons discussed below, the Court




1
  This incident apparently resulted in two cases being opened against plaintiff. The first, State of Missouri v. Payne,
No. l9DU-CR01663-01 (35 1h Jud. Cir., Dunklin County), charged plaintiff with class B felony assault on an officer;
felony resisting arrest; and fourth degree misdemeanor assault. The second, State of Missouri v. Payne, No. 20DU-
00063-01 (35th Jud. Cir., Dunklin County), charged plaintiff with class E felony assault in the third degree. Both of
these cases have been transferred to Pemiscot County and remain pending. See State of Missouri v. Payne, No. 20PE-
CR00317 (34th Jud. Cir., Pemiscot County); and State of Missouri v. Payne, No. 20PE-CR00318 (341h Jud. Cir.,
Pemiscot County). The Court has reviewed these cases on Case.net, Missouri's online case management system, and
takes judicial notice of these public records. See Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (explaining that district
court may take judicial notice of public state records); and Stutzka v. McCarvil/e, 420 F.3d 757, 760 n.2 (81h Cir. 2005)
(stating that courts "may take judicial notice of judicial opinions and public records").

                                                            4
  Case: 1:20-cv-00140-NCC Doc. #: 6 Filed: 08/25/20 Page: 5 of 9 PageID #: 34



will dismiss the claims against the City of Kennett and Dunklin County. Additionally, the Court

will direct the Clerk of Court to issue process on Officer Skinner in his individual capacity.

   A. City of Kennett and Dunklin County

       Local governing bodies such as the City of Kennett and Dunklin County can be sued

directly under 42 U.S.C. § 1983. See Monell v. Dep 't ofSoc. Servs. of City of New York, 436 U.S.

65 8, 690 ( 1978). To prevail on this type of claim, plaintiff must establish the governmental entity's

liability for the alleged conduct. See Kelly v. City of Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir.

2016). Such liability may attach if the constitutional violation "resulted from ( 1) an official

municipal policy, (2) an unofficial custom, or (3) a deliberately indifferent failure to train or

supervise." Mick v. Raines, 883 F.3d 1075, 1079 (8th Cir. 2018). See also Marsh v. Phelps Cty.,

902 F.3d 745, 751 (8th Cir. 2018) (recognizing "claims challenging an unconstitutional policy or

custom, or those based on a theory of inadequate training, which is an extension of the same").

Thus, there are three ways in which plaintiff can prove the liability of the City of Kennett and

Dunklin County.

       First, plaintiff can show the existence of an unconstitutional policy. "Policy" refers to

"official policy, a deliberate choice of a guiding principle or procedure made by the municipal

official who has final authority regarding such matters." Corwin v. City ofIndependence, Mo., 829

F.3d 695, 700 (8th Cir. 2016). See also Russell v. Hennepin Cty., 420 F.3d 841, 847 (8th Cir. 2005).

For a policy that is unconstitutional on its face, a plaintiff needs no other evidence than a statement

of the policy and its exercise. Szabla v. City ofBrooklyn, Minn., 486 F.3d 385, 389 (8th Cir. 2007).

However, when "a policy is constitutional on its face, but it is asserted that a municipality should

have done more to prevent constitutional violations by its employees, a plaintiff must establish the

existence of a 'policy' by demonstrating that the inadequacies were a product of deliberate or



                                                   5
  Case: 1:20-cv-00140-NCC Doc. #: 6 Filed: 08/25/20 Page: 6 of 9 PageID #: 35



conscious choice by the policymakers." Id. at 390. "A policy may be either a policy statement,

ordinance, regulation, or decision officially adopted and promulgated by the municipality's

governing body." Angarita v. St. Louis Cty., 981F.2d1537, 1546 (8th Cir. 1992).

       Second, plaintiff can establish a claim of liability based on an unconstitutional "custom."

In order to do so, plaintiff must demonstrate:

               1) The existence of a continuing, widespread, persistent pattern of
                  unconstitutional misconduct by the governmental entity's
                  employees;

               2) Deliberate indifference to or tacit authorization of such conduct
                  by the governmental entity's policymaking officials after notice
                  to the officials of that misconduct; and

               3) That plaintiff was injured by acts pursuant to the governmental
                  entity's custom, i.e., that the custom was a moving force behind
                  the constitutional violation.

Johnson v. Douglas Cty. Med. Dep 't, 725 F.3d 825, 828 (8th Cir. 2013).

       Finally, plaintiff can assert a municipal liability claim by establishing a deliberately

indifferent failure to train or supervise. To do so, plaintiff must allege a "pattern of similar

constitutional violations by untrained employees." See S.M v. Lincoln Cty., 874 F.3d 581, 585 (8th

Cir. 2017).

       Plaintiff does not need to specifically plead the existence of an unconstitutional policy or

custom. Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004).

However, at a minimum, the complaint must allege facts supporting the proposition that an

unconstitutional policy or custom exists. Doe ex rel. Doe v. Sch. Dist. of City of Norfolk, 340 F.3d

605, 614 (8th Cir. 2003).

       Here, plaintiff has not adequately alleged facts to show that his constitutional rights were

violated due to an unconstitutional policy, custom, or failure to train on behalf of either the City



                                                 6
    Case: 1:20-cv-00140-NCC Doc. #: 6 Filed: 08/25/20 Page: 7 of 9 PageID #: 36



of Kennett or Dunklin County. With regard to policy, plaintiff points to no "policy statement,

ordinance, regulation, or decision officially adopted and promulgated by the municipality's

governing body" as being at issue. With regard to custom, plaintiff vaguely alludes to fifty lawsuits

regarding "outrageous [conduct]" being filed in Dunklin County. However, there is no indication

as to what this conduct entailed, much less that policymaking officials were deliberately indifferent

to or tacitly authorized the alleged conduct. Finally, with regard to a failure to train, plaintiff has

not established a "pattern of similar constitutional violations by untrained employees." Because

plaintiff has not shown that the City of Kennett or Dunklin County is liable for the alleged violation

of plaintiffs constitutional rights, these claims must be dismissed. See Ulrich v. Pope Cty., 715

F.3d 1054, 1061 (8th Cir. 2013) (affirming district court's dismissal of Monell claim where plaintiff

"alleged no facts in his complaint that would demonstrate the existence of a policy or custom" that

caused the alleged deprivation of plaintiffs rights).

     B. Individual Capacity Claim Against Officer Skinner

        Plaintiff alleges that Officer Skinner used excessive force against him during the course of

plaintiffs arrest. 2 "The Fourth Amendment protects citizens from being seized through excessive

force by law enforcement officers." Thompson v. City of Monticello, Ark., 894 F.3d 993, 998 (8th

Cir. 2018). See also Andrews v. Fuoss, 417 F.3d 813, 818 (8th Cir. 2005) ("The right to be free

from excessive force is included under the Fourth Amendment's prohibition against unreasonable

seizures of the person"); and Wilson v. Spain, 209 F.3d 713, 715 (8th Cir. 2000) ("The Fourth

Amendment's prohibition against unreasonable seizures of the person applies to excessive-force

claims that arise in the context of an arrest or investigatory stop of a free citizen"). The violation


2A finding of excessive force would not necessarily imply the invalidity of any conviction in plaintiffs criminal case,
meaning that dismissal pursuant to Heck v. Humphrey, 512 U.S. 477 (1994) is not required. See, e.g., Colbert v. City
of Monticello, Ark., 775 F.3d 1006, 1008 (8th Cir. 2014) (noting that a finding of excessive force against defendant
would not necessarily imply the invalidity of plaintiffs convictions).

                                                          7
  Case: 1:20-cv-00140-NCC Doc. #: 6 Filed: 08/25/20 Page: 8 of 9 PageID #: 37



of this right is sufficient to support an action under§ 1983. Crumley v. City ofSt. Paul, Minn., 324

F.3d 1003, 1007 (8th Cir. 2003).

       Whether force is excessive under the Fourth Amendment requires a determination of

whether or not law enforcement officers' actions are "objectively reasonable in light of the facts

and circumstances confronting them, without regard to their underlying intent or motivation."

Ellison v. Lesher, 796 F.3d 910, 916 (8th Cir. 2015). Factors that are relevant to the reasonableness

of an officer's conduct include "the severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and whether he is actively resisting arrest

or attempting to evade arrest by flight." Burnikel v. Fong, 886 F.3d 706, 710 (8th Cir. 2018).

"However, not every push or shove, even ifit may later seem unnecessary in the peace of a judge's

chambers, violates the Fourth Amendment." Robinson v. Hawkins, 937 F.3d 1128, 1135-36 (8th

Cir. 2019). To that end, law enforcement officers undoubtedly have a right to use some degree of

physical force, or threat of physical force, to effect a lawful seizure. Chambers v. Pennycook, 641

F.3d 898, 907 (8th Cir. 2011). "A de minimis use of force is insufficient to support a claim, and it

may well be that most plaintiffs showing only de minimis injury can show only a corresponding

de minims use of force." Robinson, 937 F.3d at 1136.

       Here, plaintiff alleges that he was sitting in the passenger seat of Officer Skinner's vehicle

when additional officers arrived on scene. One of these officers placed a cell phone by plaintiffs

face, saying "yeah that's him." The implication is that plaintiff fit the description of someone the

officers were looking for. Following this, plaintiff alleges that Officer Skinner "pulled [him] out

of the vehicle and started punching [him]," even though plaintiff was not resisting. Plaintiff alleges

that as a result of Officer Skinner's actions, he suffered injuries. The Court must accept these

allegations as true and make all reasonable inferences in favor of the plaintiff. See Jones v. Douglas



                                                  8
  Case: 1:20-cv-00140-NCC Doc. #: 6 Filed: 08/25/20 Page: 9 of 9 PageID #: 38



Cty. Sheriff's Dep't, 915 F.3d 498, 499 (8th Cir. 2019). Therefore, the Court will direct the Clerk

of Court to issue process or cause process to issue on Officer Skinner in his individual capacity as

to plaintiffs excessive force claim.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis (Docket

No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $31.25 within

twenty-one (21) days of the date ofthis order. Plaintiff is instructed to make his remittance payable

to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that plaintiffs claim against the City of Kennett and

Dunklin County are DISMISSED without prejudice. See 28 U.S.C. § l 915(e)(2)(B). A separate

order of partial dismissal will be entered herewith.

       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause process

to issue on defendant James Skinner of the Kennett Police Department in his individual capacity

as to plaintiffs claim of excessive force.

       IT IS FURTHER ORDERED that an appeal from this partial dismissal would not be

taken in good faith.

        Datedthis~yof~                                 ,2020.


                                                  ~~~
                                                   RONNIE L. WHITE
                                                   UNITED STATES DISTRICT JUDGE




                                                  9
